Citation Nr: 1621091	
Decision Date: 05/25/16    Archive Date: 06/02/16

DOCKET NO.  13-23 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a heart disorder, to include ischemic heart disease (IHD) and/or hypertension and to include as secondary to herbicide exposure.

2.  Entitlement to service connection for cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Appellant and K.D.

ATTORNEY FOR THE BOARD

M. Peters, Counsel


INTRODUCTION

The Veteran had active duty service from August 1951 to August 1971, with noted service in the Republic of Vietnam from September 1969 to August 1970 with an award of the Combat Infantryman Badge (CIB).  

The Veteran passed away in May 2010; the Appellant in this case is the Veteran's surviving spouse.  She is also considered a properly substituted claimant in this case with respect to the heart disorder claim that was pending at the time of the Veteran's death.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied the above two timely appealed issues.  

The Appellant and K.D.-who is the daughter of the Appellant and the Veteran-testified at a Board hearing before the undersigned Veterans Law Judge in March 2016; a transcript of that hearing is associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Appellant and her daughter testified that the Veteran was being seen by a private physician, Dr. W.C.T., at the end of his life.  The Board acknowledges that records from Dr. W.C.T. were obtained from 1998 through 1999 in support of a claim filed by the Veteran in 2000.  Subsequently, the Veteran filed several additional claims, to include the IHD claim on appeal; the only record from Dr. W.C.T. which was obtained during that time was a June 2009 record, which noted that it was a medical follow-up record.  Thus, it appears that there are outstanding private treatment records which are relevant to the claims on appeal; therefore, the claims must be remanded in order to obtain those records.  

Also, a review of the record demonstrates that VA treatment records from July 2009 through February 2010 were associated with the claims file; on remand, any outstanding VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Finally, the Board recognizes that the Veteran is presumed to have been exposed to herbicides as a result of his conceded Vietnam service.  See 38 C.F.R. § 3.307(a)(6)(iii) (2015).  

The appellant has averred that the Veteran had IHD-a presumptive disease to herbicide exposure-at the end of his life, which also contributed to his death.  The Veteran's death certificate only notes chronic obstructive pulmonary disease (COPD) and a contributory stroke (cerebrovascular accident (CVA)), both of which are shown in the Veteran's records.  The Board notes that no opinions regarding whether the Veteran's herbicide exposure caused those conditions has been obtained; thus, on remand, those medical opinions must be obtained.  See 38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet App. 79, 81 (2006).

Moreover, in a June 2010 letter, Dr. W.C.T. noted that the death certificate required him to pick a single issue for the cause of death, although the Veteran's case was more complicated than that.  He noted that he stated that COPD was the cause of death, although the Veteran 

actually was simultaneously suffering from congestive heart failure and renal failure.  He also had suffered a large stroke prior.  His stroke, renal failure, and heart failure were caused by severe, difficult to treat hypertension which remained difficult to treat over the past years.  Thus, I could have easily stated his cause of death was due to heart failure and complications of hypertension.

Thus, the Board has recharacterized the appellant's claim in this case to be a more generalized claim for a heart condition.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The Board notes that although hypertension is not listed as a disease associated with herbicide exposure under 38 C.F.R. § 3.309(e), the National Academy of Sciences Institute of Medicine has concluded that there is "limited or suggestive evidence of an association" between herbicide exposure and hypertension.  See 77 Fed. Reg. 47924, 47926-927 (Aug. 10, 2012).  Thus, a remand for a medical opinion is warranted for the hypertension claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. §3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

A VA medical opinion was obtained in July 2011, and the VA examiner stated that he could not find evidence that the Veteran had ever been diagnosed with ischemic heart disease.  The examiner, however, did not address a May 1998 Head CT which noted that there was "chronic ischemic demyelinization and mild atrophy with probable small lacunar infarct in the right caudate nucleus," as well as a May 1998 chest x-ray which revealed "atherosclerotic changes of the aorta."  

Thus, the Board finds that the July 2011 opinion is inadequate for failure to address the above noted evidence of record.  Moreover, that examiner did not address what heart disorders that the Veteran had at the time of his death, including hypertension, and whether such would be related to his military service and/or presumed in-service herbicide exposure.  Thus, the cause of death and heart disorder claims must be remanded in order to obtain an adequate addendum medical opinion which addresses all of the above noted medical opinions.  See Id.

As a final matter, the Board notes that the Appellant was never provided with adequate notice that is compliant with Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007) for her cause of death claim.  Additionally, the Veteran was not properly provided with notice for the heart disorder claim that was pending at the time of his death and for which the Appellant has been properly substituted.  Accordingly, on remand, the Appellant should be provided the proper notice for the claims on appeal at this time in order to cure these notice deficiencies.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send the Appellant appropriate notice with respect to her claim for service connection for cause of the Veteran's death and her substituted claim for service connection for a heart disorder, to include IHD and/or hypertension and to include as secondary to herbicide exposure.  Such notice should be compliant with Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).

2.  Obtain any and all VA treatment records from the Gainesville VA Medical Center, or any other VA medical facility that treated the Veteran, during his lifetime.

3.  Ask the Appellant to identify any private treatment that the Veteran had for his heart disorder and/or end-of-life care, which is not already of record, to specifically include any records from Dr. W.C.T.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Appellant should be notified so that she can make an attempt to obtain those records on her own behalf.

4.  Submit the claims file to an appropriate physician to determine whether the Veteran's COPD, stroke, renal failure/insufficiency and/or hypertension/heart disorder were caused by or otherwise the result of his military service, to include his conceded herbicide exposure therein.  The claims file and a copy of this remand must be made available to and be reviewed by the examiner.  

(a) The examiner should state whether the Veteran had any ischemic heart disease/disorder at any point prior to his death.  The examiner should specifically address the noted May 1998 Head CT and Chest x-ray, the July 2011 examiner's findings and conclusions, as well any other VA or private treatment records in the claims file, particularly from Dr. W.C.T.  

(b) If the examiner finds that the Veteran did have ischemic heart disease, the examiner must opine as to whether it is at least as likely as not that the ischemic heart disease was either the principal or a contributory cause of the Veteran's death.  Ischemic heart disease is considered as the principal cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  Contributory cause of death is inherently one not related to the principal cause.  In determining whether the ischemic heart disease contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection

(c) If the Veteran did not have ischemic heart disease, or if he had ischemic heart disease but it was not a principal or contributory cause of the Veteran's death, the examiner must opine as to whether it is at least as likely as not that the Veteran's non-ischemic heart disease, renal failure, or hypertension was related to his military service. 

(d) In providing the opinion regarding the likelihood of a relationship between hypertension and the Veteran's military service, the examiner must consider the Veteran's presumed exposure to certain herbicide agents, such as Agent Orange, as the National Academy of Sciences Institute of Medicine has concluded that there is "limited or suggestive evidence of an association" between herbicide exposure and hypertension.

All opinions must be accompanied by an explanation.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.  Such detailed medical explanation must involve the reasoning and medical principles involved that would make rendering an opinion impossible; the Board notes that the lack of any records is not a medical principle on which a such a finding can be sustained.

5.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Appellant's claims for service connection for cause of the Veteran's death, and her substituted claim of service connection for a heart disorder, to include IHD and/or hypertension and to include as secondary to herbicide exposure.  If the benefits sought on appeal remain denied, the Appellant and her representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

